Citation Nr: 0624062	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-39 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to vocational rehabilitation and training 
benefits under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision that denied vocational 
rehabilitation and training benefits under 38 U.S.C.A. 
Chapter 31.

In April 2006, the veteran testified before the undersigned 
at a hearing at the Board.  During the hearing, the veteran 
submitted additional evidence to the Board, waiving initial 
RO consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2005).

This appeal is remanded to the RO via VA's Appeals Management 
Center in Washington, DC.  The veteran will be advised if 
further action is required on his part.


REMAND

The veteran underwent evaluation for Chapter 31, vocational 
rehabilitation benefits in June 2004.  The VA counseling 
psychologist found that the veteran had overcome the effects 
of his impairment in employability and did not have a current 
employment handicap, and that he was not in need of services 
to overcome an employment handicap.

Subsequent to that evaluation, the rating for service 
connected post-traumatic stress disorder was reportedly 
increased from 30 to 50 percent, and the veteran testified to 
increasing difficulties on the job.

In view of these changes, a current evaluation is needed.

Accordingly, the case is REMANDED for the following:

1.  Afford the veteran a new counseling 
evaluation to determine his eligibility 
for a program of VA vocational 
rehabilitation benefits under Chapter 31, 
38 U.S.C.A..  The counseling psychologist 
should complete a counseling narrative 
report, VA Form 28-1902b, or its 
equivalent.

2.  The claim should be readjudicated.  
If it remains denied, a supplemental 
statement of the case should be issued 
before the claim (including the 
vocational rehabilitation folder and 
claims file(s)) is returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


